department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date date cc corp postf-150620-01 uilc 1012-dollar_figure internal_revenue_service national_office legal advice memorandum for cc lm fs li from associate chief_counsel corp cc corp subject application of step_transaction_doctrine to lease_strip this chief_counsel_advice responds to your memorandum dated date and supplements the chief_counsel_advice issued to you on date which responded to your memorandum dated date the prior chief_counsel_advice is hereby incorporated by reference in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer subsidiary partnership year issue whether the step_transaction_doctrine may be applied to the lease_stripping transaction at issue discussion we have reviewed your memorandum dated date regarding application of the step_transaction_doctrine to taxpayer’s lease_stripping transaction we agree that this argument is viable and that application of the step_transaction_doctrine would bring income into year postf-150620-01 we would point out one error in your submission sentence of the final paragraph on page should read as follows partnership takes a cost_basis in the subsidiary preferred_stock this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions associate chief_counsel corporate by chief branch
